01/22/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 20-0518
                       DA 20-0518




 THERESA CARBAH,

            Petitioner and Appellee,

      and

 CHRISTOPHER CARBAH,

            Respondent and Appellant.

   ORDER FOR SECOND EXTENSION OF TIME TO FILE OPENING
                        BRIEF

  Appeal from Cause No. DR 18-100 in the Sixth Judicial District Court of
              Montana, Park County, Judge Brenda Gilbert

Karl Knuchel
Karl Knuchel, P.C.
                                                  Counsel for Respondent
101 North E Street, P.O. Box 953
Livingston, MT 59047
                                                       and Appellant
(406)222-0135
karl@knuchelpc.com

Katie Green
Poore, Roth & Robinson, P.C.
                                                 Counsel for Petitioner and
1341 Harrison Avenue
Butte, MT 59701
                                                         Appellee
(406)497-1200
kcg@prrlaw.com
      UPON review of the Unopposed Motion for Second Extension of Time to

File Opening Brief by counsel for the Respondent/Appellant herein and good

cause appearing therefor,

      IT IS HEREBY ORDERED that the time to file Appellant's Opening

Brief is extended to the 21st of February 2021.

      DATED this 22nd day of January, 2021.




                                                  JUSTICE OF THE SUPRME
                                                  COURT OF MONTANA

cc:   Karl Knuchel
      Kirsten Mull Core




                                                                             2
                       CERTIFICATE OF SERVICE

           I hereby certify that on the 22nd day of January, 2021, a copy of the

foregoing pleading was served upon the following named person(s):


            Kirsten Mull Core
            1700 West Koch, Ste. 9
            Bozeman, MT 59715


            Dated this 22nd day of January, 2021

                                      V1445-W` Cf%
                                     Name
                                     101 At E" %at t;v;riplen,i17 99L2   7
                                     Adceess
                                       iSsactii      AlfOr
                                     Title




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           January 22 2021